DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/27/2022 has been entered.
Claim Objections
Claims 1 is objected to because of the following informalities: It has been held that an element is "any" performing a function is not a positive limitation but only requires the ability to so perform. The claimed limitation that employ phrase '"any" manage independently' are intended use and typical of claim limitation which may not distinguish over the prior art.
Appropriate correction is required.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner’s Note: The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP 2123).  Therefore, Applicant, in preparing the response, must fully consider the entire disclosure of the cited references as potentially teaching all or part of the claimed invention, including the context of the cited passages as taught by the prior art disclosed by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schroeder (20070105531) in view of Itzkovitz et al (20030165135).
Regarding claim 1, Schroeder discloses, a method for enabling a standard mobile telephone particular operating within a cellular network and that is provisioned with a primary telephone number issued by a cellular service provider to make and receive calls over the cellular network (mobile network 130, fig. 1-6), wherein the calls are associated with a second network recognizable telephone number that is associated with the standard mobile telephone, the method comprising the actions of:
a special server (150, fig. 4) that is communicatively coupled to a telecommunications network (mobile network 130, including MSC, HLR etc., fig. 1-6) selecting a second line service telephone number to be associated only with the particular standard mobile telephone (¶ 0044-0045, fig. 4, A-Party places 360 a call to B-Party. B-Party's phone number is 3102320432 but, since A-Party is using a virtual identity to place the call, the sent phone number is 3102320432*1. The MSC 135 receives 360 the call. The MSC 135 signals 370 the virtual identity platform 150 with the relevant call setup information); 
the special server (150, fig. 4) receiving a communication request over the cellular network (mobile network 130, including MSC, HLR etc., fig. 4) that was initiated by a first mobile device that was used to dial the second line service telephone number (¶ 0044-0045, fig. 1-6, A-Party places 360 a call to B-Party. B-Party's phone number is 3102320432 but, since A-Party is using a virtual identity to place the call, the sent phone number is 3102320432*1. The MSC 135 receives 360 the call. The MSC 135 signals 370 the virtual identity platform 150 with the relevant call setup information.); 
the special server identifying the particular standard mobile telephone that is uniquely associated with the second line service telephone number (¶ 0044-0045, fig. 1-6, the virtual identity platform 150 is to register the virtual identity service in the HLR/VLR 136 with a CAP trigger sent to the virtual identity platform for all subscribers to the virtual identity service. Other implementations may signal the virtual identity platform 150 after recognizing a specific pattern within the call string); 
the special server identifying the primary number provisioned on the particular standard mobile telephone (¶ 0044-0045, fig. 1-6); 
the special server establishing a call over a cellular communications channel between first mobile device and the standard mobile telephone, the communications channel being created by terminating a call from the first mobile device to the primary telephone number provisioned on the standard mobile device (¶ 0044-0045, fig. 1-6);
the special server setting the caller ID field associated with the call to the second line service telephone number to enable the particular standard mobile telephone to identify the call as being between the first device and the second line service telephone number uniquely associated with the particular standard mobile telephone, whereby the special server implements the method transparently to the telecommunications network and without requiring special programming of any of the telecommunications network components  (¶ 0044-0045, 0049, 0059, fig. 1-6, the message is displayed with the virtual identity code in the "from" field to indicate which identity the message was sent to.).
Schroeder discloses, the call is terminated at a soft switch, and then forwarded to the primary mobile number (¶ 0050).
Schroeder does not specifically disclose in detail the second line service telephone number without the inclusion of a prefix or suffix and wherein the cellular network directly terminates the call with the special server.
In the same field of endeavor, Itzkovitz et al discloses, the second line service telephone number without the inclusion of a prefix or suffix (¶ 0078, 0080, fig. 7A-B, the 800-number in its database, and translates the virtual number into a real telephone number, say 1-212-432-1000) and wherein the cellular network directly terminates the call with the special server (¶ 0081-0084, fig. 7A-B, WTA proxy 106 uses the information in the setup message to generate a WML page that will instruct WTA client 101 to terminate the current call attempt and instead set up a call to the real telephone number. SCP 44, which queries its database for the caller ID to determine whether telephone 22 should accept or reject this call. Based on the information in the database, SCP 44 sends an INAP call release message (to reject the call) back via adapter 64 to BCM 60. The BCM then generates a corresponding SetupReq or ReleaseReq SigCon message to WTA proxy 106). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Schroeder by specifically adding feature in order to enhance system performance to Enables a service provider to provide intelligent service for a number of different networks which can share the costs. 
Regarding claim 2, Schroeder discloses, wherein the standard mobile telephone can initiate a communication to second device such that the communication is associated with the second line service telephone number by initiating the communication using an application running on the particular mobile telephone that initiates the communication such that the communication is routed to the special server (¶ 0043-0048, fig. 1-6, also see claim 1). 
Regarding claim 3, Schroeder discloses, wherein the standard mobile telephone can initiate a communication to a second device such that the communication is associated with the second line service telephone number by initiating the communication using a special number that is routed to the special server when received within the telecommunications network, wherein the special server associates the special number with the terminating number of the second device and the second line service telephone number of the standard mobile telephone (¶ 0043-0048, fig. 1-6, also see claim 1).
Regarding claim 4, Schroeder discloses, selecting a special network recognizable number; associating the special network recognizable number with the second line service telephone number dialed by the first mobile device and a primary number associated with the first mobile device (¶ 0027-0029, fig. 1-3, also see claim 1); providing the special network recognizable number to the standard mobile telephone (¶ 0043-0048, fig. 1-6, also see claim 1).
Regarding claim 5, Schroeder discloses, the special server receiving a standard mobile telephone initiated communication request, the communication request being directed to the special network recognizable number (¶ 0043-0048, fig. 1-6, also see claim 1); the special server identifying the second line service telephone number and the first mobile device primary number associated with the special network recognizable number (¶ 0043-0048, fig. 1-6, also see claim 1); the special server establishing call over a channel that is at least partially based on a cellular communications channel between first mobile device and the standard mobile telephone, the communications channel being created by terminating a call from the standard mobile telephone to the primary telephone number provisioned on the first mobile device (¶ 0043-0048, fig. 1-6, also see claim 1); and the special server setting the caller ID field associated with the call to the second line service telephone number to enable the first mobile device to identify the call as being between the first mobile device and the second line service telephone number associated with the standard mobile telephone (¶ 0043-0048, fig. 1-6, also Itzkovitz et al ¶ 0078-0083, call ID).
Claims 1-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schroeder (20070105531) in view of Singh (WO 2007012881) and Rabra et al (20120282903).
Regarding claim 1, Schroeder discloses, a method for enabling a standard mobile telephone operating within a cellular network and that is provisioned with a primary telephone number issued by a cellular service provider to make and receive calls over the cellular network (mobile network 130, fig. 1-6), wherein the calls are associated with a second network recognizable telephone number that is associated with the standard mobile telephone, the method comprising the actions of:
a special server (150, fig. 1-6) that is communicatively coupled to a telecommunications network (mobile network 130, including MSC, HLR etc., fig. 1-6) selecting a second line service telephone number to be associated with the standard mobile telephone (¶ 0044-0045, fig. 1-6); 
the special server (150, fig. 1-6) receiving a communication request over the cellular network (mobile network 130, including MSC, HLR etc., fig. 1-6) that was initiated by a first mobile device that was used to dial the second line service telephone number (¶ 0044-0045, fig. 1-6, A-Party places 360 a call to B-Party. B-Party's phone number is 3102320432 but, since A-Party is using a virtual identity to place the call, the sent phone number is 3102320432*1. The MSC 135 receives 360 the call. The MSC 135 signals 370 the virtual identity platform 150 with the relevant call setup information.); 
the special server identifying the standard mobile telephone that is associated with the second line service telephone number (¶ 0044-0045, fig. 1-6, the virtual identity platform 150 is to register the virtual identity service in the HLR/VLR 136 with a CAP trigger sent to the virtual identity platform for all subscribers to the virtual identity service. Other implementations may signal the virtual identity platform 150 after recognizing a specific pattern within the call string); 
the special server identifying the primary number provisioned on the standard mobile telephone (¶ 0044-0045, fig. 1-6); 
the special server establishing a call over a cellular communications channel between first mobile device and the standard mobile telephone, the communications channel being created by terminating a call from the first mobile device to the primary telephone number provisioned on the standard mobile device (¶ 0044-0045, fig. 1-6);
the special server setting the caller ID field associated with the call to the second line service telephone number to enable the standard mobile telephone to identify the call as being between the first device and the second line service telephone number associated with the standard mobile telephone, whereby the special server implements the method transparently to the telecommunications network and without requiring special programming of any of the telecommunications network components  (¶ 0044-0045, 0049, 0059, fig. 1-6).
Schroeder does not specifically disclose the second line service telephone number without the inclusion of a prefix or suffix.
In the same field of endeavor, Singh discloses, a special server that is communicatively coupled to a telecommunications network selecting a second line service telephone number to be associated with the standard mobile telephone (page 13, line 1-24); the special server receiving a communication request over the cellular network that was initiated by a first mobile device that was used to dial the second line service telephone number without the inclusion of a prefix or suffix (page 13, line 1-24); the special server identifying the standard mobile telephone that is associated with the second line service telephone number (page 13, line 1-24). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Schroeder by specifically adding feature in order to enhance system performance to improving signaling overhead of mobility management and when processing a communication request between a calling party and a called party in a communication network.
Schroeder discloses, the call is terminated at a soft switch, and then forwarded to the primary mobile number (¶ 0050).
Schroeder and Singh do not specifically disclose in detail wherein the cellular network directly terminates the call with the special server.
In the same field of endeavor, Rabra et al discloses, wherein the cellular network directly terminates the call with the special server (¶ 0059-0060, fig. 4, The system 400 can be configured to hold\store messages and missed or notified calls when the given mobile number (virtual phone number) is not associated with the mobile device 118a. When the association is established, the missed/terminate or notified call and messages are delivered to the associated mobile number). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Schroeder and Singh by specifically adding feature in order to enhance system performance to Enables a service provider to provide intelligent service for a number of different networks which can share the costs. 
Regarding claim 2, Schroeder discloses, wherein the standard mobile telephone can initiate a communication to second device such that the communication is associated with the second line service telephone number by initiating the communication using an application running on the particular mobile telephone that initiates the communication such that the communication is routed to the special server (¶ 0043-0048, fig. 1-6, also see claim 1). 
Regarding claim 3, Schroeder discloses, wherein the standard mobile telephone can initiate a communication to a second device such that the communication is associated with the second line service telephone number by initiating the communication using a special number that is routed to the special server when received within the telecommunications network, wherein the special server associates the special number with the terminating number of the second device and the second line service telephone number of the standard mobile telephone (¶ 0043-0048, fig. 1-6, also see claim 1).
Regarding claim 4, Schroeder discloses, selecting a special network recognizable number; associating the special network recognizable number with the second line service telephone number dialed by the first mobile device and a primary number associated with the first mobile device (¶ 0027-0029, fig. 1-3, also see claim 1); providing the special network recognizable number to the standard mobile telephone (¶ 0043-0048, fig. 1-6, also see claim 1).
Regarding claim 5, Schroeder discloses, the special server receiving a standard mobile telephone initiated communication request, the communication request being directed to the special network recognizable number (¶ 0043-0048, fig. 1-6, also see claim 1); the special server identifying the second line service telephone number and the first mobile device primary number associated with the special network recognizable number (¶ 0043-0048, fig. 1-6, also see claim 1); the special server establishing call over a channel that is at least partially based on a cellular communications channel between first mobile device and the standard mobile telephone, the communications channel being created by terminating a call from the standard mobile telephone to the primary telephone number provisioned on the first mobile device (¶ 0043-0048, fig. 1-6, also see claim 1); and the special server setting the caller ID field associated with the call to the second line service telephone number to enable the first mobile device to identify the call as being between the first mobile device and the second line service telephone number associated with the standard mobile telephone (¶ 0043-0048, fig. 1-6, also see claim 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAWAR IQBAL whose telephone number is (571)272-7909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAWAR IQBAL/           Primary Examiner, Art Unit 2643